                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JAMES KING, et al.,                                Case No. 18-cv-01621-JD
                                                        Plaintiffs,
                                   6
                                                                                            ORDER RE MOTION TO COMPEL
                                                 v.                                         ARBITRATION
                                   7

                                   8     AXLEHIRE, INC.,                                    Re: Dkt. No. 40
                                                        Defendant.
                                   9

                                  10

                                  11          In this putative employment class action, defendant AxleHire, Inc. has moved to compel

                                  12   arbitration of plaintiff Derion Davis’s claims. Dkt. No. 40. The Court finds the motion suitable
Northern District of California
 United States District Court




                                  13   for decision without oral argument. Civ. L.R. 7-1(b). The motion is granted.

                                  14                                            BACKGROUND

                                  15          As alleged in the complaints, Davis has worked periodically as a driver for AxleHire since

                                  16   October 2016. He and the other named plaintiffs have sued on behalf of themselves and a putative

                                  17   class of AxleHire drivers under the California Labor Code and the Fair Labor Standards Act, 29

                                  18   U.S.C. § 201, for misclassification as independent contractors, unpaid wages, and failure to

                                  19   provide meal and rest breaks, among other claims. They also allege racial discrimination under

                                  20   the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. See generally Dkt. Nos. 36, 54.

                                  21          Davis was a later addition as a plaintiff. He first appeared in an amended complaint filed

                                  22   with one of the original plaintiffs, Shemicka Johnson. Dkt. No. 36. Two other original plaintiffs,

                                  23   King and Barrera, went to arbitration on an individual basis only. Dkt. No. 34. AxleHire has not

                                  24   sought to arbitrate Johnson’s claims.

                                  25          For the pending motion, AxleHire has proffered a copy of an “Independent Contractor

                                  26   Agreement” that it says Davis agreed to when he started driving for the company. Dkt. No. 40-1,

                                  27   Ex. B (the “Agreement”). The Agreement contains an arbitration clause in which the parties

                                  28   agreed to final and binding arbitration for “any disputes, claims, or causes of actions arising out of
                                   1   or relating to contractor’s relationship with company,” including disputes related to “allegations of

                                   2   contractor misclassification” and “discrimination.” Id. ¶ 12. The arbitration is to be administered

                                   3   under JAMS procedures, and the Agreement is governed by the Federal Arbitration Act (“FAA”).

                                   4   Id. ¶¶ 12.6, 12.9.

                                   5           The first page of the Agreement states that it was entered into between AxleHire and Davis

                                   6   in October 2016. The last page contains an acknowledgment that by “clicking ‘I accept,’” Davis

                                   7   read, understood, and agreed to the Agreement. Davis’s name, an IP address, and the words

                                   8   “CONTRACTOR AGREED AND SIGNED” follow the acknowledgment. See id. at 3.

                                   9           AxleHire submits as additional evidence a declaration stating that Davis, like all new

                                  10   AxleHire drivers, had to complete the following steps at sign-up: (1) create an account and

                                  11   password, (2) scroll through the agreement, (3) press “I ACCEPT,” (4) type his name into the

                                  12   Agreement, and (5) press “E-SIGN.” Dkt. No. 40-1 ¶¶ 5-10. Davis confirms that the Agreement
Northern District of California
 United States District Court




                                  13   was “provided to him on or around October 20, 2016.” Dkt. No. 42 at 2.

                                  14                                              DISCUSSION

                                  15           AxleHire moves to compel arbitration under the FAA, and Davis does not dispute that it

                                  16   applies here. The FAA’s “‘overarching purpose . . . is to ensure the enforcement of arbitration

                                  17   agreements according to their terms so as to facilitate streamlined proceedings.’” Alonso v.

                                  18   AuPairCare, Inc., No. 3:18-CV-00970-JD, 2018 WL 4027834, at *1 (N.D. Cal. Aug. 23, 2018)

                                  19   (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011)). Under Section 4 of the

                                  20   FAA, “the district court’s role is limited to determining whether a valid arbitration agreement

                                  21   exists and, if so, whether the agreement encompasses the dispute at issue.” Lifescan, Inc. v.

                                  22   Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004).

                                  23           Davis does not contend that his claims are outside the scope of the arbitration clause. See

                                  24   Dkt. No. 42. His sole contention is that the parties never formed a contract to arbitrate, and he

                                  25   puts particular emphasis on the fact that an electronic signature for Davis is missing from the

                                  26   Agreement. Id. at 2.

                                  27           The contract formation principles that apply here are straightforward. Whether the parties

                                  28   agreed to arbitrate their claims is a matter of contract interpretation. “[A] party cannot be required
                                                                                         2
                                   1   to submit to arbitration any dispute which he has not agreed so to submit.” Norcia v. Samsung

                                   2   Telecomm. Am., LLC, No. 14-CV-00582-JD, 2014 WL 4652332, at *3 (N.D. Cal. Sept. 18, 2014)

                                   3   (quoting AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986)), aff’d, 845

                                   4   F.3d 1279 (9th Cir. 2017). “Before a party to a lawsuit can be ordered to arbitrate and thus be

                                   5   deprived of a day in court, there should be an express, unequivocal agreement to that effect.”

                                   6   Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991)

                                   7   (quotation omitted). “Only when there is no genuine issue of fact concerning the formation of the

                                   8   agreement should the court decide as a matter of law that the parties did or did not enter into such

                                   9   an agreement.” Id. (quotation omitted).

                                  10          California state law governs the formation issue, and AxleHire bears the burden of

                                  11   “‘proving the existence of an agreement to arbitrate by a preponderance of the evidence.’”

                                  12   Norcia, 845 F.3d at 1283 (quoting Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir.
Northern District of California
 United States District Court




                                  13   2014)); see also Rosenthal v. Great W. Fin. Sec. Corp., 14 Cal. 4th 394, 413 (1996). “Courts must

                                  14   determine whether the outward manifestations of consent would lead a reasonable person to

                                  15   believe the offeree has assented to the agreement.” Norcia, 845 F.3d at 1284 (quotation omitted).

                                  16   An offeree’s consent to the terms of a contract may be inferred based on conduct consistent with

                                  17   acceptance. Norcia, 2014 WL 4652332, at *4.

                                  18          AxleHire suggests that the issue of contract formation has been delegated to an arbitrator,

                                  19   but the contention is not well taken. To start, it begs the question of whether the parties formed a

                                  20   contract. Reliance on a delegation clause assumes a binding contract was formed, which simply

                                  21   elides the issue in dispute here.

                                  22          Even more to the point, AxleHire’s position is not consonant with the law. It is certainly

                                  23   true that the Agreement’s arbitration clause incorporates the JAMS rules, which delegate to the

                                  24   arbitrator questions of arbitrability. Dkt. No. 40-2, Ex. A, Rule 11(b); see also Mohamed v. Uber

                                  25   Techs., Inc., 848 F.3d 1201, 1208 (9th Cir. 2016); Brennan v. Opus Bank, 796 F.3d 1125, 1130

                                  26   (9th Cir. 2015) (“[I]ncorporation of the AAA rules constitutes clear and unmistakable evidence

                                  27   that contracting parties agreed to arbitrate arbitrability.”). But, while “challenges to the validity of

                                  28   a contract with an arbitration clause are to be decided by the arbitrator, challenges to the very
                                                                                          3
                                   1   existence of the contract are, in general, properly directed to the court.” Kum Tat Ltd. v. Linden

                                   2   Ox Pasture, LLC, 845 F.3d 979, 983 (9th Cir. 2017) (citing Three Valleys, 925 F.2d at 1140-41)

                                   3   (other citations omitted); see also Galilea LLC v. AGCS Marine Ins. Co., 879 F.3d 1052, 1056

                                   4   (9th Cir. 2018) (same). Consequently, the Court will decide the formation question.

                                   5          Based on the evidence presented with the motion, which Davis does not meaningfully

                                   6   challenge, there is no doubt that the parties entered into the Agreement. Davis claims that he

                                   7   never signed or otherwise agreed to the Agreement, but he proffers no facts, declaration, or any

                                   8   other evidence in support of this contention. Instead, he faults AxleHire for having no record of

                                   9   his signature. Dkt. No. 42 at 2. That is his main reason for opposing arbitration.

                                  10          AxleHire does not disagree that Davis’s signature is missing, but the omission is of no

                                  11   moment for the formation question. That is because AxleHire has presented an abundance of

                                  12   evidence showing that Davis did, in fact, agree to the Agreement. Specifically, AxleHire has
Northern District of California
 United States District Court




                                  13   demonstrated that Davis went through five steps at sign-up, including pressing “I ACCEPT,”

                                  14   typing his name into the Agreement, and pressing “E-SIGN,” that manifested his acceptance of the

                                  15   Agreement. Dkt. No. 40-1 ¶¶ 5-10. The Agreement also bears his name, IP address, and words of

                                  16   acknowledgment and approval of the contract. Taken together, these are unmistakable indicia of

                                  17   consent. AxleHire has tendered evidence, again undisputed, indicating that Davis’s signature may

                                  18   be missing due to a technical malfunction. Id. ¶ 6.

                                  19          These circumstances distinguish away Ruiz v. Moss Bros. Auto Grp., 232 Cal. App. 4th

                                  20   836 (2014), on which Davis heavily relies. AxleHire has established how Davis’s name, IP

                                  21   address, and time and date of approval came to appear on the Agreement and in AxleHire’s

                                  22   records, and how those markers indicate Davis’s consent. Dkt. No. 40-1 ¶¶ 7-10. Mutual assent

                                  23   to the Agreement can also be inferred from Davis’s receipt of the Agreement and decision to

                                  24   accept its benefits by driving with AxleHire for several years. Norcia, 845 F.3d at 1285.

                                  25          That resolves Davis’s primary objection to arbitration. He makes a passing reference to

                                  26   not “seeing” the Agreement, Dkt. No. 42 at 6, but what that means is not explained. To the extent

                                  27   Davis suggests he didn’t read the arbitration provisions, he is still bound by them. Smith v. SMX,

                                  28   LLC, No. 18-CV-01903-JD, 2019 WL 720984, at *1 (N.D. Cal. Feb. 20, 2019); Pinnacle Museum
                                                                                        4
                                   1   Tower Assn. v. Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012) (“An arbitration clause

                                   2   within a contract may be binding on a party even if the party never actually read the clause.”). His

                                   3   reference to the contract being “unfair” or “inequitable” is also completely undeveloped and not

                                   4   tied in any meaningful way to the formation dispute. Dkt. No. 42 at 3. Davis’s mention of a

                                   5   proposed California Assembly bill is no basis for finding that a contract was not formed between

                                   6   the parties.

                                   7                                             CONCLUSION

                                   8           The motion to compel is granted. Any issues of validity and enforceability with respect to

                                   9   the Agreement are delegated to the arbitrator. The parties are directed to provide the Court with

                                  10   joint status updates on the arbitration proceedings every 90 days from the date of this order.

                                  11           IT IS SO ORDERED.

                                  12   Dated: April 30, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JAMES DONATO
                                  15                                                                United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
